Citation Nr: 1443147	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to July 1980.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
May 2007 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St Petersburg Florida.

In April 2012 and January 2014, the Board remanded the case for additional development.  The case now comes before the Board for adjudication.



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hepatitis C had its onset in service or that it is otherwise associated with service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A February 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in May 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a June 2014 medical examination to obtain an opinion as to whether his hepatitis C was the result of air gun inoculation during military service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Service connection 

The Veteran claims he is entitled to service connection for hepatitis C which he asserts was incurred in service as the result of air gun inoculations.  For the reasons that follow, the Board finds that the Veteran's current disability was not incurred in, or as a result of service.  As such, service connection is not warranted.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, hepatitis C is not included in the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b).

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  

The record shows that the Veteran underwent left knee surgery in April 1975 before military service.  May 1975 private hospital records reveal that he evidently picked at his stitches and caused his incision to bleed.  In March and April 1976, he was hospitalized after a motor vehicle accident due to drugs and alcohol.

Records associated with the Veteran's SSA disability file include reports of pre-service psychiatric hospitalizations, including a September 1975 report in which the Veteran stated that his mother took him to a hospital in 1975 because he "was into drugs."  

On enlistment examination in November 1979, the Veteran was noted to have tattoos.  Service treatment records do not reflect the presence of hepatitis; there were no reports of blood transfusions or records of in-service injuries or any surgical procedure that may have warranted a blood transfusion.

During the Veteran's August 1994 admission to Lakeside Alternatives, the Veteran's mother reported that the Veteran had a past addiction to dilaudid, heroin, and cocaine.  During an October 1994 Social Security psychiatric evaluation, the Veteran reported that his "problem dates back since the age of 13 when he began to have bad company, went into using drugs, smoking pot, and cocaine."  The report indicated the Veteran overdosed and was admitted to a hospital.  He also stated that during one of those drug binges and under the influence, he was involved in a car accident in 1970.  He added that the only friends he had provided him with drugs like marijuana, beer, or cocaine.  Post-service VA treatment records document ongoing cocaine dependence and the Veteran's admissions that he had snorted and smoked cocaine.

In May 1993, the Veteran was privately hospitalized for treatment of acute appendicitis and noted to have a coagulation defect. An appendectomy was performed and an acutely inflamed, nonperforated appendix was noted.

SSA records indicate that the Veteran was found totally disabled and eligible for benefits in 1994 due to schizoaffective disorder and status post appendectomy.

Private treatment records and VA treatment records show ongoing treatment for hepatitis C; however, there is no etiological opinion contained within these records.

A July 2012 VA examiner determined that it would be mere speculation to opine as to whether the Veteran's hepatitis C was caused or aggravated by his air gun inoculations or any transfusions occurring during his military service or otherwise caused or aggravated to any degree by his military service. 

February 2014 VA records stated that the Veteran presented with complaints that he was a threat to himself and others.  The Veteran noted that his last drug use was in November 2013, of prescription drugs, but denied other drug abuse.

In June 2014, the Veteran underwent a VA examination.  The examiner determined that it was more likely than not that the Veteran's intranasal cocaine use was the cause of his hepatitis C, stating that intranasal cocaine use was a very potent method of transmission.  The examiner also determined that it was more likely than not that the Veteran's hepatitis C was caused by his tattoos noted on examination at entrance to service in November 1979, stating that this was also a potent method of transportation.  The examiner then concluded that it was less likely that the Veteran's current hepatitis C was caused by his vaccinations by air gun injection during active service, stating that this was a potential risk factor, but when compared to the above risk factors, was much less likely.  The examiner determined the Veteran's hepatitis C was not caused by blood transfusions in service, since there was no medical evidence contained within the claims file of any blood transfusion.  The examiner made lengthy reference to various medical treaties regarding hepatitis C infection, specifically noting that infection has been associated with a tattoos and history of intranasal cocaine use, presumably due to blood on shared straws.

In an August 2014 VA addendum opinion, the June 2014 VA examiner clarified that there was no clear evidence of in-service intranasal cocaine use, noting that there was no specific mention of cocaine use in the Veteran's STRs, personnel records, or any disciplinary records.  The examiner did note, however, there was a history of long standing drug abuse as evidenced by medical treatment records and the Veteran's personal accounts, contained within the claims file.

The Veteran has also submitted lay evidence in support of his claim.  In a written brief dated March 2012, the Veteran asserted, through his representative, that he was not an IV drug abuser, that he does not have any tattoos, and that the only way he could have contracted hepatitis C was through the air gun injections administered in service.  The Veteran also stated that he observed that the air guns were not cleaned in between injections of different individuals, and that when some individuals were scared of getting shots, they pulled away from the air gun, causing the skin to tear and splattering blood back on the jet injector.  The Veteran contended he contracted hepatitis C as a result of contaminated blood transfer during the air gun injections.

In a statement dated April 2012, the Veteran stated that he was diagnosed with hepatitis C in 1998 at the M.D. Anderson Cancer Center.  He stated the only blood transfusion he ever received was at a VA hospital in 1996 or 1997, and that the blood he received was not tested for hepatitis C or any other kind of disease.  He stated that he was involved in an automobile accident in 1975, but there was not a ticket involving DUI, though he was ticketed for reckless driving.  He further asserted that prior to service he smoked cigarettes and took some of his mother's pills, and that he did not begin abusing cocaine or marijuana until he entered service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the June 2014 examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that the Veteran's hepatitis C is not the result of the Veteran's service.  Specifically, the examiner took into account the contentions of the Veteran, stating that there was a small possibility of hepatitis C infection from air inoculation guns.  However, the examiner determined that based on the Veteran's lengthy reported history of intranasal cocaine use and the tattoos noted at entry to service, it was more likely that those risk factors were responsible for the Veteran's hepatitis C infection, and less likely that the air inoculation gun was responsible.  For these reasons, the Board finds the June 2014 VA examiner's opinion to be highly probative to the question at hand.  Though there are private and VA treatment records pertaining to the Veteran's disability, none offer an etiological opinion.  There, the private treatment records and VA treatment records do not support a finding of nexus between the Veteran's current disability and service.  Rather, they just recite the Veteran's history as reported by him.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between the air gun inoculation he received in service and his current hepatitis C.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his hepatitis C. 

With respect to the continuity question, the Board notes that the Veteran himself has asserted that he was not diagnosed or treated for hepatitis C until the late 1990's, more than 10 years after service.  The June 2014 examiner specifically stated that the incubation period varied between 2 to 26 weeks.  In view of the lengthy period without treatment or complaints of such conditions following service, there is no evidence of a continuity of treatment, which weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Additionally, as hepatitis C is not a disability subject to presumptive service connection, the veteran is not entitled to service connection for his hepatitis C on a presumptive basis.

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's hepatitis C and his military service.  Here, the most probative evidence shows that the Veteran's current hepatitis C is not etiologically related to his service, including air gun inoculation.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for hepatitis C is not warranted.


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


